Affirm and Opinion Filed August 5, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00329-CR

                          DARIS JERMAINE MITCHELL, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-39676-Q

                                MEMORANDUM OPINION
                           Before Justices O’Neill, Francis, and Fillmore
                                    Opinion by Justice Francis

        Daris Jermaine Mitchell waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon, a firearm.        The trial court assessed punishment at five years in prison. On

appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




Do Not Publish                                         
TEX. R. APP. P. 47                                     
130329F.U05                                            
                                                       
 
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
 
                                                       




                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DARIS JERMAINE MITCHELL,                            Appeal from the 204th Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F12-39676-Q).
No. 05-13-00329-CR       V.                         Opinion delivered by Justice Francis,
                                                    Justices O’Neill and Fillmore participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment August 5, 2013




                                                    
                                                    
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
 
 




                                            ‐3‐